EXHIBIT 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of July 27, 2007 (the
“Amendment”), is executed by and among HURON CONSULTING GROUP INC., a Delaware
corporation (the “Borrower” or the “Company”), HURON CONSULTING GROUP HOLDINGS
LLC, a Delaware limited liability company (“HCG”), HURON CONSULTING SERVICES
LLC, a Delaware limited liability company (“HCS”) WELLSPRING MANAGEMENT SERVICES
LLC, formerly known as SPELTZ & WEIS LLC, a Delaware limited liability company
(“WMS”), Huron (UK) LIMITED, a UK limited liability company (“Huron UK”), AAXIS
TECHNOLOGIES, INC., a Virginia corporation (“ATI”), FAB ADVISORY SERVICES, LLC,
an Illinois limited liability company (“FAB”), GLASS & ASSOCIATES, INC., a
Delaware corporation (“GLASS”), GLASS EUROPE LIMITED, a United Kingdom Private
Company (“GEL”), WELLSPRING PARTNERS, LTD., a Delaware corporation
(“Wellspring”), WELLSPRING VALUATION, LTD., a Delaware corporation (“WVL”), and
KABUSHIKI KAISHA HURON CONSULTING GROUP, a Japan business corporation (“HURON
JAPAN”) (each of HCG, HCS, WMS, Huron UK, ATI, FAB, Glass, GEL, Wellspring, WVL,
and Huron Japan being referred to herein as a “Guarantor” and collectively
referred to herein as the “Guarantors”), and LASALLE BANK NATIONAL ASSOCIATION,
a national banking association, as Administrative Agent (the “Administrative
Agent”), Arranger and Lender (“LaSalle”), JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, a national banking association, as Co-Syndication Agent and Lender
(“JPMorgan”), FIFTH THIRD BANK, a Michigan banking corporation, as
Co-Syndication Agent and Lender (“Fifth Third”), BANK OF AMERICA, N.A., a
national banking association, as Lender (“BA”), NATIONAL CITY BANK, a national
banking association, as Lender (“National”), and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association (“HSBC”) (the foregoing first three
(3) Lenders, LaSalle, JPMorgan and Fifth Third, shall collectively be referred
to herein as the “Original Lenders”; the subsequent two (2) Lenders, BA and
National, shall collectively be referred to herein as the “Additional Lenders”);
and all six (6) Lenders shall collectively be referred to herein as the
“Lenders”.

R E C I T A L S:

A. The Borrower, Administrative Agent, and Original Lenders entered into that
certain Credit Agreement dated as of June 7, 2006 (the “Credit Agreement”),
providing for the Original Lenders to make Revolving Loans to the Borrower in
the aggregate principal amount of up to Seventy-Five Million and 00/100 Dollars
($75,000,000.00) evidenced by the following notes (collectively, the “Original
Revolving Notes”): (i) that certain Revolving Note dated as of June 7, 2006 in
the maximum principal amount of Thirty-Five Million and 00/100 Dollars
($35,000,000.00) executed by the Borrower in favor of LaSalle and made payable
to the order of LaSalle; (ii) that certain Revolving Note dated as of June 7,
2006 in the maximum principal amount of Twenty Million and 00/100 Dollars
($20,000,000.00) executed by the Borrower in favor of JPMorgan and made payable
to the order of JPMorgan; and (iii) that certain Revolving Note dated as of
June 7, 2006 in the maximum principal amount of Twenty Million and 00/100
Dollars ($20,000,000.00) executed by the Borrower in favor of Fifth Third and
made payable to Fifth Third.



--------------------------------------------------------------------------------

B. In connection with the Credit Agreement, HCS, HCG, Speltz & Weis LLC (now
known as WMS) and Huron UK executed that certain Guaranty Agreement dated as of
June 7, 2006, and ATI, FAB and Document Review Consulting Services LLC, a
Delaware limited liability company (“DRC”) executed that certain Guaranty
Agreement dated as of August 14, 2006, both of which Guaranty Agreements were
for the benefit of the Lenders (each such Guaranty Agreement being referred to
herein as a “Guaranty” and collectively with the Guaranty Agreements referred to
in Recitals E and I below as the “Guaranties”) (DRC subsequently was merged into
another Guarantor and therefore no longer exists as a separate entity).

C. Pursuant to that certain First Amendment to Credit Agreement dated as of
December 29, 2006 (the “First Amendment”), Borrower, Administrative Agent, and
Original Lenders, among other things, increased the maximum amount of principal
that may be borrowed under the Credit Agreement to One Hundred Thirty Million
and 00/100 Dollars ($130,000,000.00) in order to enable Borrower to consummate
the following proposed acquisitions (collectively, the “Acquisitions”) in early
January, 2007: (i) acquisition of all of the outstanding capital stock of
Wellspring; and (ii) acquisition of all of the outstanding capital stock of
Glass. Pursuant to the First Amendment, the Amended and Restated Revolving Notes
dated December 29, 2006 (collectively, the “December 2006 Notes”) were executed
and delivered by Borrower in favor of each of the Original Lenders reflecting
the increased Pro Rata Shares of each of the Original Lenders in replacement of
the Original Revolving Notes.

D. Under the First Amendment, Administrative Agent and Lenders consented to the
maximum amount of debt to be utilized in connection with the Acquisitions, as
such consent was required to be obtained under the Credit Agreement.

E. Upon the consummation of the Acquisitions, as required by the Credit
Agreement, the following Guaranty Agreements were executed: (i) Wellspring and
WVL (the Wellspring subsidiary acquired as part of the Acquisitions) executed
that certain Guaranty Agreement dated as of January 2, 2007; and (ii) Glass and
GEL and PWS Group, Inc., a Delaware corporation (“PWS”) (the Glass subsidiaries
acquired as part of the Acquisitions) executed that certain Guaranty Agreement
dated January 10, 2007; PWS was recently dissolved and is therefore no longer a
Guarantor.

F. Pursuant to that certain Second Amendment to Credit Agreement dated as of
February 23, 2007 (the “Second Amendment”), Borrower, Administrative Agent and
Lenders further amended the Credit Agreement to: (i) increase the maximum amount
of principal that may be borrowed under the Credit Agreement to One Hundred
Seventy-Five Million and 00/100 Dollars ($175,000,000.00), with an “accordian”
feature allowing for an additional amount of up to Fifty Million Dollars
($50,000,000.00) in principal to be borrowed; (ii) reduce certain pricing;
(iii) modify the covenant with respect to the amount of aggregate debt which may
be utilized for an acquisition or series of related acquisitions in order to
increase such amount to Forty Million Dollars

 

2



--------------------------------------------------------------------------------

($40,000,000.00); (iv) extend the maturity date of the Revolving Loans from
May 31, 2011 to February 23, 2012; (v) make a clarification to the covenant
concerning restricted payments; and (vi) modify the “use of proceeds” covenant
to add an additional Ten Million and 00/100 Dollars ($10,000,000.00) “bucket”
for certain specified uses.

G. The Second Amendment also: (i) provided for the participation of the
Additional Lenders in the increased amount of the Revolving Commitment and the
joinder of the Additional Lenders as parties to the Credit Agreement, as
amended; and (ii) required Borrower to execute and deliver Second Amended and
Restated Revolving Notes in favor of each of the Original Lenders in replacement
of the December 2006 Notes in order to reflect their modified Pro Rata Shares
and Revolving Notes in favor of each of the Additional Lenders to reflect their
Pro Rata Shares.

H. Pursuant to that certain Third Amendment to Credit Agreement dated as of
May 25, 2007 (the “Third Amendment”), the parties further amended the Credit
Agreement, as amended, to provide for the participation by HSBC in the Revolving
Commitment and the joinder of HSBC as a party to the Credit Agreement, as well
as the modification of the Pro Rata Shares of the Original Lenders and the
Additional Lenders in order to allow for such participation by HSBC. The Third
Amendment also required Borrower to execute and deliver Third Amended and
Restated Revolving Notes in favor of each of the original Lenders, Amended and
Restated Revolving Notes in favor of the Additional Lenders, and a Revolving
Note in favor of HSBC in order to reflect the modifications of the Pro Rata
Shares and the participation by HSBC.

I. Also pursuant to the Third Amendment, a Guaranty Agreement was executed and
delivered by Huron Japan, which is a new subsidiary of Borrower, as required
under the Credit Agreement, as amended.

J. The parties desire to further amend the Credit Agreement, as amended, to:
(i) provide for Borrower to borrow an additional Twenty-Five Million Dollars
($25,000,000.00) in principal under the “accordian” feature of the Credit
Agreement, amended, in order to enable Borrower to consummate the acquisition
(the “Proposed Acquisition”) by the end of this month of the assets of Callaway
Partners, LLC, a Georgia limited liability company (“Callaway”), for an
aggregate purchase price of approximately Sixty Million and 00/100
($60,000,000.00), but not to exceed Sixty-Five Million and 00/00 Dollars
($65,000,000.00), plus a five (5) year incentive earnout. In connection
therewith, Borrower has requested that Administrative Agent and Lenders consent
to the maximum amount of debt to be utilized in connection with the Proposed
Acquisition, as such consent is required to be obtained under the Credit
Agreement.

K. Administrative Agent and Lenders desire to amend the Credit Agreement to
incorporate the matters in the preceding Recital, pursuant to and on the terms
and conditions set forth below. The term “Credit Agreement”, as hereinafter used
in this Amendment, shall mean the Credit Agreement as defined in Recital A
above, as amended by the First Amendment, the Second Amendment, the Third
Amendment and this Amendment.

 

3



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Borrower, the Guarantors, the Administrative Agent and the Lenders hereby agree
as follows:

A G R E E M E N T S:

1. RECITALS. The foregoing Recitals are hereby made a part of this Amendment.

2. DEFINITIONS. Capitalized words and phrases used herein without definition
shall have the respective meanings ascribed to such words and phrases in the
Credit Agreement.

3. CONSENT. Section 11.4(a)(iii)(C) of the Credit Agreement prohibits any
Acquisition by the Company where aggregate debt utilized by the Loan Parties in
connection with said Acquisition is greater than or equal to Forty Million and
00/100 Dollars ($40,000,000.00). To induce Administrative Agent and Lenders to
waive this covenant with respect to the Proposed Acquisition and to consent to
the Proposed Acquisition, Borrower hereby covenants and agrees that, as required
under Section 11.4(a)(iii)(I) of the Credit Agreement, simultaneously with the
closing of the Proposed Acquisition, Borrower will cause Huron Demand LLC, a
Delaware Limited liability company (“HDL”), a wholly owned subsidiary of HCG
which Borrower has formed to acquire the Callaway assets, to execute and deliver
to Administrative Agent the Guaranty Agreement required thereunder, and
(ii) Borrower hereby represents and warrants to Administrative Agent and Lenders
that, except for the provision of Section 11.4(a)(iii)(C), (a) all of the other
conditions under Section 11.4 of the Credit Agreement which are required for the
Proposed Acquisition will have been or will be satisfied prior to the closing of
the Proposed Acquisition, (b) the consummation of the Proposed Acquisition will
not result in an Event of Default under the Credit Agreement or any of the other
Loan Documents executed in connection therewith, and (c) none of the Borrower’s
covenants, including but not limited to the financial covenants in Section 11.12
of the Credit Agreement, will be breached by the consummation of the Proposed
Acquisition. Based upon the foregoing (including but not limited to the
covenants, representations, and warranties of Borrower in this Amendment)
Administrative Agent and Lenders hereby waive Section 11.4(a)(iii)(C) with
respect to the Proposed Acquisition and consent to Borrower and the other Loan
Parties utilizing debt in excess of Forty Million and 00/100 Dollars
($40,000,000.00) in connection with the Proposed Acquisition (provided that such
aggregate debt shall not exceed Sixty-Five Million and 00/100 Dollars
($65,000,000.00), and to Borrower guaranteeing the five (5) year incentive
payout with respect thereto in accordance with the terms of the documentation
relating to the Proposed Acquisition heretofore provided to Administrative
Agent, and Administrative Agent and Lender hereby agree that such Proposed
Acquisition shall not constitute a breach of Section 11.1(g) or (h) of the
Credit Agreement.

 

4



--------------------------------------------------------------------------------

4. AMENDMENTS TO THE CREDIT AGREEMENT.

4.1 Revolving Commitment. Borrower hereby elects to increase the Revolving
Commitment by Twenty-Five Million and 00/100 Dollars ($25,000,000.00) pursuant
to the “accordian” feature set forth in Section 1.1 of the Credit Agreement
under the definition of “Revolving Commitment”. Borrower hereby represents and
warrants to Administrative Agent and Lenders that at the time of this election
and after giving effect to such election, there is and would be no Unmatured
Event of Default or Event of Default. Accordingly, the parties hereto hereby
agree to amend the definition of “Revolving Commitment” in the Credit Agreement
to read in its entirety as follows:

“Revolving Commitment” means Two Hundred Million and 00/100 Dollars
($200,000,000.00), as reduced from time to time pursuant to Section 6.1. The
Company may elect, by giving written notice to the Administrative Agent, during
the term of this Agreement to increase the Revolving Commitment by up to
Twenty-Five Million and 00/100 Dollars ($25,000,000.00); provided that at the
time of such election, and after giving effect to such election, there is and
would be no Unmatured Event of Default or Event of Default. Upon such election,
the Administrative Agent will act on a best efforts basis to arrange for Lenders
to provide such increase, with any arrangement fees to be agreed upon between
LaSalle and the Company. No Lender will be obligated to provide any of such
increase unless it approves of such increase in writing.”

4.2 Annex A. In order to reflect the above election, Annex A to the Credit
Agreement is hereby amended to read in its entirety as set forth in Annex A to
this Amendment.

4.3 Revolving Note. All references in the Loan Agreement to the “Revolving
Note”, “Note” or “Notes” (collectively, the “Notes”) shall be deemed to be
references to the Replacement Notes (as defined below). Borrower shall execute
and deliver: (i) Notes in the form of Exhibit “A” hereto in favor of each of the
Original Lenders which shall replace the Notes executed by original Lenders
pursuant to the Third Amendment and reflect the modified Pro Rata Shares of each
of the Original Lenders set forth in Annex A to this Amendment; (ii) Notes in
the form of Exhibit “B” hereto in favor of each of the Additional Lenders which
shall replace the Notes executed by Additional Lenders pursuant to the Third
Amendment and reflect the modified Pro Rata Shares of such Additional Lenders
set forth in Annex A to this Amendment, and (iii) a Note in the form of Exhibit
“C” hereto in favor of HSBC which shall replace the Note executed by HSBC
pursuant to the Third Amendment and reflect the Pro Rata Share of HSBC set forth
in Annex A to this Amendment (the Notes in subsections (i), (ii) and (iii) of
this Section 4.2 shall collectively be referred to herein as the “Replacement
Notes”).

5. COMMITMENT FEE. In addition to any other fees payable by Borrower in
connection with the Credit Agreement, Borrower shall pay to Administrative
Agent, for the benefit of HSBC, an upfront commitment fee equal to five basis
points (0.05%) of the amount of the increase in the Revolving Commitment as a
result of Borrower’s utilization of the “Accordion” feature under this Amendment
(such increase being equal

 

5



--------------------------------------------------------------------------------

to Twenty-Five Million and 00/100 Dollars ($25,000,000.00)). Such fee shall be
payable at the time of the Borrower’s execution and delivery to Administrative
Agent of this Amendment and shall be deemed fully earned and non-refundable when
paid.

6. GUARANTY AGREEMENT. Borrower shall, contemporaneous with the execution of
this Amendment, deliver to Administrative Agent a Guaranty Agreement, executed
by HDL, which shall be in the form of the Guaranty Agreement executed by Huron
Japan (except modified to take into account the name of the Guarantor and the
subsequent amendment of the Credit Agreement).

7. REPRESENTATIONS AND WARRANTIES. To induce the Bank to enter into this
Amendment, the Borrower hereby certifies, represents and warrants to the Bank
that:

7.1 Organization. The Borrower is a corporation validly existing and in good
standing under the laws of the State of Delaware. The Borrower is duly qualified
to do business in each jurisdiction where the nature of its activities requires
such qualification except where the failure to be so qualified would not have a
Material Adverse Effect. The Articles of Incorporation and Bylaws, Borrowing
Resolutions and Incumbency Certificate of the Borrower have not been changed or
amended since the most recent date that certified copies thereof were delivered
to the Bank.

7.2 Authorization. The Borrower is duly authorized to execute and deliver this
Amendment and is duly authorized to borrow monies under the Credit Agreement, as
amended hereby, and to perform its Obligations under the Credit Agreement, as
amended hereby.

7.3 No Conflicts. The execution and delivery of this Amendment, the borrowings
under the Credit Agreement, as amended hereby, and the performance by the
Borrower of its Obligations under the Credit Agreement, as amended hereby, do
not require any consent or approval of any governmental agency or authority and
do not conflict with any provision of law or of the Certificate of Incorporation
or Bylaws of the Borrower or any agreement binding upon the Borrower (except for
any such agreement the conflict with which would not have a Material Adverse
Effect) .

7.4 Validity and Binding Effect. The Credit Agreement, as amended by the First
Amendment, the Second Amendment, the Third Amendment and hereby, is a legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity.

7.5 Compliance with Credit Agreement. The representations and warranties set
forth in Section 9 of the Credit Agreement, as amended hereby, are true and
correct with the same effect as if such representations and warranties had been
made on the date hereof, with the exception that all references to the financial
statements shall mean the financial statements most recently delivered to the
Administrative Agent and except

 

6



--------------------------------------------------------------------------------

for such changes as are specifically permitted under the Credit Agreement. In
addition, the Borrower has complied with and is in compliance with all of the
covenants set forth in the Credit Agreement.

7.6 No Event of Default. As of the date hereof, no Event of Default under the
Credit Agreement, as amended hereby, or event or condition which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default, has occurred and is continuing.

8. CONDITIONS PRECEDENT. This Amendment shall become effective as of the date
above first written after receipt by the Administrative Agent of the following:

8.1 Amendment. This Amendment executed by the Borrower, the Guarantors, the
Administrative Agent and the Lenders.

8.2 Replacement Notes. The Replacement Notes in favor of each of the Lenders
executed by the Borrower.

8.3 Fee. The payment of the upfront fee payable thereunder by the Borrower, with
such amount payable upon the execution and delivery of this Amendment by the
Borrower to the Administrative Agent.

8.4 Guaranty Agreement. The Guaranty Agreement executed by HDL pursuant to
Section 6 above.

8.5 Resolutions. A certified copy of resolutions of the Board of Directors of
the Borrower authorizing the execution, delivery and performance of this
Amendment and the related loan documents, and a certified copy of resolutions of
the Managers of HDL authorizing the Guaranty, as well as a certified copy of the
Operating Agreement and Certificate of Organization for HDL.

8.6 Affirmation of Guaranties. The Affirmation of Guaranties executed by the
Guarantors in the form attached hereto.

8.7 Other Documents. Such other documents, certificates, resolutions and/or
opinions of counsel as the Bank may request.

9. GENERAL.

9.1 Governing Law; Severability. This Amendment shall be construed in accordance
with and governed by the laws of Illinois, without regard to conflicts of laws
principles. Wherever possible each provision of the Credit Agreement, the First
Amendment, the Second Amendment, the Third Amendment and this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Credit Agreement, the First Amendment, the Second
Amendment, the Third Amendment or this Amendment shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of the Credit Agreement, the First
Amendment, the Second Amendment, the Third Amendment and this Amendment.

 

7



--------------------------------------------------------------------------------

9.2 Successors and Assigns. This Amendment shall be binding upon the Borrower,
the Guarantors and the Administrative Agent, Lenders and their respective
successors and assigns, and shall inure to the benefit of the Borrower, the
Guarantors, the Administrative Agent and the Lenders and the successors and
assigns of the Administrative Agent and the Lenders.

9.3 Continuing Force and Effect of Loan Documents, Guaranties. Except as
specifically modified or amended by the terms of this Amendment, all other terms
and provisions of the Credit Agreement, the First Amendment, the Second
Amendment, the Third Amendment, and the other Loan Documents are incorporated by
reference herein, and in all respects, shall continue in full force and effect.
The Borrower, by execution of this Amendment, hereby reaffirms, assumes and
binds itself to all of the obligations, duties, rights, covenants, terms and
conditions that are contained in the Credit Agreement, the First Amendment, the
Second Amendment, the Third Amendment and the other Loan Documents. Each of the
Guarantors, by execution of this Amendment, hereby reaffirms, assumes and binds
themselves to all of the obligations, duties, rights, covenants, terms and
conditions that are contained in their respective Guaranties.

9.4 References to Credit Agreement. Each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, or words of like import, and each
reference to the Credit Agreement in any and all instruments or documents
delivered in connection therewith, shall be deemed to refer to the Credit
Agreement, as amended by the First Amendment, the Second Amendment, the Third
Amendment and hereby.

9.5 Expenses. The Borrower shall pay all reasonable costs and expenses in
connection with the preparation of this Amendment and other related loan
documents, including, without limitation, reasonable attorneys’ fees and time
charges of attorneys who may be employees of the Administrative Agent or any of
the Lenders or any affiliate or parent of any of such parties. The Borrower
shall pay any and all stamp and other taxes, UCC search fees, filing fees and
other costs and expenses in connection with the execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder, and
agrees to save the Bank harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such costs
and expenses.

9.6 Counterparts. This Amendment may be executed in any number of counterparts,
all of which shall constitute one and the same agreement.

[SIGNATURE PAGE TO FOLLOW]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment to
Credit Agreement as of the date first above written.

 

BORROWER:

HURON CONSULTING GROUP INC.,

a Delaware corporation

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO GUARANTORS:

HURON CONSULTING GROUP HOLDINGS LLC,

a Delaware limited liability company

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

HURON CONSULTING SERVICES LLC,

a Delaware limited liability company

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

WELLSPRING MANAGEMENT SERVICES LLC,

formerly known as SPELTZ & WEIS LLC,

a Delaware limited liability company

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

 

9



--------------------------------------------------------------------------------

HURON (UK) LIMITED,

a UK limited liability company

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

AAXIS TECHNOLOGIES, INC.,

a Virginia corporation

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

FAB ADVISORY SERVICES, LLC,

an Illinois limited liability company

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

GLASS & ASSOCIATES, INC.,

a Delaware corporation

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

GLASS EUROPE LIMITED,

a United Kingdom Private Company

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

 

10



--------------------------------------------------------------------------------

WELLSPRING PARTNERS, LTD.,

a Delaware corporation

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

WELLSPRING VALUATION, LTD.,

a Delaware corporation

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

KABUSHIKI KAISHA HURON CONSULTING GROUP,

a Japan business corporation

By:  

/s/ Gary E. Holdren

Name:   Gary E. Holdren Title:   Director LENDERS:

LASALLE BANK NATIONAL ASSOCIATION,

a national banking association,

as Administrative Agent, Arranger and Lender

By:  

/s/ David Bacon

Name:   David Bacon Title:   FVP

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

a national banking association,

as Co-Syndication Agent and Lender

By:  

/s/ Nathan Margol

Name:   Nathan Margol Title:   Vice President

 

11



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

a Michigan banking corporation, as Co-Syndication

Agent and Lender

By:  

/s/ Bruce Rudolph

Name:   Bruce Rudolph Title:   Officer

BANK OF AMERICA, N.A.,

a national banking association, as Lender

By:  

/s/ Daniel J. McHugh

Name:   Daniel J. McHugh Title:   Senior Vice President

NATIONAL CITY BANK,

a national banking association, as Lender

By:  

/s/ Stephanie A. Kline

Name:   Stephanie A. Kline Title:   Vice President

HSBC BANK USA, NATIONAL ASSOCIATION,

a national banking association, as Lender

By:  

/s/ John S. Sneed

Name:   John S. Sneed Title:   Vice President

 

12



--------------------------------------------------------------------------------

AFFIRMATION OF GUARANTIES

This affirmation of Guaranties (“Affirmation”) is made by each of the
undersigned Guarantors with respect to that certain Fourth Amendment to Credit
Agreement of even date herewith (the “Fourth Amendment”), to which this
Reaffirmation is attached, executed by and among Huron Consulting Group Inc. a
Delaware corporation (the “Borrower”), the undersigned Guarantors, and LASALLE
BANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent (the “Administrative Agent”), Arranger and Lender, JPMORGAN CHASE BANK
NATIONAL ASSOCIATION, a national banking association, as Co-Syndication Agent
and Lender, FIFTH THIRD BANK, a Michigan banking corporation, as Co-Syndication
Agent and Lender, BANK OF AMERICA, N.A., a national banking association, as
Lender, NATIONAL CITY BANK, a national banking association, as Lender, HSBC BANK
USA, NATIONAL ASSOCIATION, a national banking association (the foregoing six
Lenders shall collectively be referred to herein as the “Lenders”). All
capitalized terms used herein and not defined shall have the meanings assigned
to them in the respective Guaranty Agreements (each referred to herein as a
“Guaranty”) to which each such Guarantor is a party, as referenced in Recitals
B, E and I to the Third Amendment. The definition of “Loan Documents” in the
Credit Agreement shall include each such Guaranty.

Each of the Guarantors hereby expressly: (a) consents to the execution by the
Borrower, the Administrative Agent and the Lenders of the Third Amendment;
(b) acknowledges that the Company Obligations of the Borrower means all of the
“Obligations” of the Borrower as defined in the Credit Agreement, as amended by
the First Amendment to Credit Agreement dated as of December 29, 2006, the
Second Amendment to Credit Agreement dated as of February 23, 2007, the Third
Amendment to Credit Agreement dated as of May 25, 2007 and the Fourth Amendment
and as such may be further amended from time to time, and as evidenced by the
Replacement Notes (as defined in the Fourth Amendment), as modified, extended
and/or replaced from time to time, and that the obligations with respect to each
Guarantor, means all of “Guarantor Obligations”, arising under such Guarantor’s
respective Guaranty; (c) acknowledges that such Guarantor does not have any
set-off, defense, or counterclaim to the payment or performance of any or all of
the Guarantor Obligations of such Guarantor under its respective Guaranty;
(d) reaffirms, assumes and binds itself in all respects to all of the
Guarantor’s obligations, liabilities, duties, covenants, terms and conditions
that are contained in its respective Guaranty; (e) agrees that all Guarantor
Obligations under its respective Guaranty shall continue in full force and that
the execution and delivery of the Fourth Amendment to, and its acceptance by,
the Administrative Agent and the Lenders shall not in any manner whatsoever
(i) impair or affect the liability of any Guarantor to the Administrative Agent
or any Lender under its respective Guaranty, (ii) prejudice, waive, or be
construed to impair, affect, prejudice or waive the rights and abilities of the
Administrative Agent or any Lender at law, in equity or by statute, against any
Guarantor pursuant to its respective Guaranty, and/or (iii) release or
discharge, nor be construed to release or discharge, any of the Guarantor
Obligations owing to the Administrative Agent or any Lender by any Guarantor
under its respective Guaranty; and (f) represents and warrants that each of the
representations and warranties made by such Guarantor in any of the documents
executed in connection with the Credit Agreement remains true and correct as of
the date hereof.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Affirmation as of the
27th day of July, 2007.

 

GUARANTORS:

HURON CONSULTING GROUP HOLDINGS LLC,

a Delaware limited liability company

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

HURON CONSULTING SERVICES LLC,

a Delaware limited liability company

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

WELLSPRING MANAGEMENT SERVICES LLC,

formerly known as SPELTZ & WEIS LLC,

a Delaware limited liability company

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

HURON (UK) LIMITED,

a UK limited liability company

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

AAXIS TECHNOLOGIES, INC.,

a Virginia corporation

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO



--------------------------------------------------------------------------------

FAB ADVISORY SERVICES, LLC,

an Illinois limited liability company

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

GLASS & ASSOCIATES, INC.,

a Delaware corporation

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

GLASS EUROPE LIMITED,

a United Kingdom Private Company

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

WELLSPRING PARTNERS, LTD.,

a Delaware corporation

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

WELLSPRING VALUATION, LTD.,

a Delaware corporation

By:  

/s/ Gary L. Burge

Name:   Gary L. Burge Title:   CFO

KABUSHIKI KAISHA HURON CONSULTING GROUP,

a Japan business corporation

By:  

/s/ Gary E. Holdren

Name:   Gary E. Holdren Title:   Director